McBRIDE, Judge.
This is the appeal taken by Alvin E. Eis-wirth from the judgment rendered in his favor for $901.01 against Leslie Evans in his suit for $10,501 for personal injuries, medical expenses and loss of wages. This is one of the three consolidated causes directed against the. same defendants arising out of the automobile accident which occurred on October 22, 1953, at the intersection of Bienville Street and North Carrollton Avenue. For the reasons assigned in the opinion and decree handed down by us this day in the matter of Ryan v. All State Insurance Co., Chicago, Illinois, La.App., 126 So.2d 86, Eiswirth is entitled to receive judgment against. Leslie, Evans and Allstate Insurance Company in solido.
Said plaintiff sustained' minor injuries to his head which caused headaches and some dizziness for which he was treated for an extended period; there is a suggestion that he lost some of his sense of taste and smell, but this does not appear to be a certainty; the recovery has been complete without residual complaints. However, Eiswirth was incapacitated for a time and lost 9% days from his employment, which at the rate of $22 per day amounts to $209. He incurred medical expenses with Drs. George Berkett and Joseph Schenthal amounting to $278.50 and expended $13.51 for medicines and ilrugs.’ We think that these items together with $750 for the personal injuries, pain and suffering, which in all total $1,251.-01, constitute the correct quantum..
For the -reasons assigned, that portion of the judgment appealed from which dismisses plaintiff’s, suit as against All State Insurance Company be and the same is hereby annulled and avoided, and it is now ordered, adjudged and decreed that the judgment be amended'so as to run against Leslie Evans an ' Allstate Insurance Company, jointly and in solido, for the full sum of $1,251.01, and as thus amended and in all other respects the judgment is affirmed; said appel-lees are cast for the costs of this appeal.
Reversed in part; amended and affirmed in part.